PER CURIAM.
This is a bill seeking an accounting between the parties thereto. It is, in substance, that during a period of over two years the respondents were the confidential agents and .brokers of complainant for the sale of packing house products on certain terms and conditions set out in the bill and exhibits. The minimum price of the articles intrusted to the respondents were fixed by complainant. The bill avers that respondents were authorized and expected to add to said minimum prices such profits as they saw fit, which profits were to be divided equally between complainant and respondents. The bill avers that there has-been no final settlement of accounts, and there has been no account stated. The bill avers that there were sales made by the respondents at prices in excess of those fixed by complainant, the amount of which is not known to'the complainant, and cannot be known to complainant, as the persons to .whom the sales were made are not known to complainant, and the respondents refuse to give him such information, and that the aid of a court of equity is necessary to secure an accounting and settlement; that large quantities of merchandise intrusted to respondent had been disposed of by them, and that in the absence of accurate or correct information as to sales made at prices greater than the minimum prices fixed by complainant as to quantity, prices, etc. (which can only bé obtained from respondents), the complainant is unable to state the account between them, but avers that it is more than sufficient in amount to give the court jurisdiction.
It sufficiently appears that there was a fiduciary or trust relationship_ of the parties. The facts alleged establish a joint interest in a specific undertaking which involves unsettled accounts, and that a court of law cannot afford a complete and adequate remedy in the premises. Eost. Fed. Prac. (3d Ed.) 30. In cases for an accounting the United States courts have jurisdiction in equity, certainly in cases of discovery (involved, though not specifically prayed for, in this case), where there are complicated accounts, and a fiduciary or trust relationship exists between the parties. Empire Circuit Co. v. Sullivan (C. C.) 169 Fed. 1009, and cases there cited; 1 Pom. Eq. § 186.
The Circuit Court erred in holding that there was no equity in the bill and in dismissing the same. The other grounds urged in the demurrers are not well taken.
Decree reversed, and cause remanded. 7